DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5 in the reply filed on 12/6/2021 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires a “bimodal structure” comprising “fine grains” and “coarse grains.”  It is unclear if the claim refers to a bimodal structure of copper alloy crystal grains, or a bimodal structure comprising a first phase of copper alloy crystal grains and a second phase comprising a precipitate (e.g. claim 2), wherein each phase comprises one of the fine and coarse grains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2008/0056930).
With respect to Claim 1, Ito teaches a copper alloy useful for making electronic components (para. 2), the copper alloy having a composition, in mass%, as follows (para. 15, 21-23, 30; Table 2):

Claim 1
Ito
Ito, Ex. 32
Co
1.2-2.5
0.8-1.8
1.25
Si
0.2-1.0
0.16-0.6
0.29
Fe
0.01-0.5
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn
0.15
P
0.001-0.2
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn
0.05
Cu
Balance with impurities
Balance with impurities
Balance
Other
Optionally 0.05 or less each of Ni, Mn, Mg
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn

Optionally, 0.1-1.0 Zn
Zn: 0.5
Co + Si
1.4-3.5
0.96-2.4
1.54
Co/Si
3.5-4.5
3-5
4.31
Fe/P
> 1.0
-
3.0

	
Thus, Ito teaches a copper alloy with compositional ranges overlapping the instantly claimed ranges and a specific embodiment, Ex. 32, falling within the instantly claimed compositional ranges 
With respect to Claim 2, Ito teaches the presence of an optimum content of Co2Si precipitates (para. 17, 21-22, 25), but is silent as to the presence of Fe2P precipitates.  However, as Ito teaches a copper all for electronic material with the same composition and tailoring the alloy to contain an optimal content of Co2Si precipitates, it would be expected to necessarily result in the same structure and/or properties of the instantly claimed alloy, including a content of Fe2P precipitates.  Moreover, as the claim does not require any specific content of Fe2P precipitates, one of ordinary skill in the art would expect that a bulk copper alloy containing the Fe and P contents of Ito Ex. 32 would inherently possess at least one such precipitate.  See MPEP 2112.01.
With respect to Claims 3 and 4, Ito teaches that the copper alloy has excellent bending workability as measured by a 90 degree V-bending test (para. 54; Table 2), but is silent as to the results of the specific bending test conducted as recited in Claim 3 and is silent as to a bimodal structure comprising fine and coarse crystal grains as recited in Claim 4.  However, as Ito teaches a copper alloy with the same composition and structure, including Co2Si precipitates, it would necessarily be expected to result in the same properties and/or structure as the instantly claimed alloy, including the claimed bending properties and bimodal fine and coarse grain structure.  
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that 
With respect to Claim 5, Ito teaches the copper alloy in the form of a sheet. (see, e.g., para. 16, 31-33, 56-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735